IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


RICHARD J. GIULIANI, SR. AND           : No. 186 MAL 2015
RICHARD J. GIULIANI, JR.               :
                                       :
                                       : Petition for Allowance of Appeal from the
           v.                          : Order of the Superior Court
                                       :
                                       :
AQM, INC. AND JOE DEVINE               :
                                       :
                                       :
PETITION OF: AQM, INC.                 :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.